Exhibit 10.41.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT dated as of May 1, 2001, between OPUS360
CORPORATION, a Delaware corporation (the “Company”), and Peter Schwartz (the
“Employee”) (the “First Amendment”) amending the Employment Agreement dated as
of  September 8, 2000 between the Company and Employee (the “Original Agreement”
and as amended by this First Amendment, the “Agreement”).

 

WHEREAS, the Company and the Employee desire to amend certain terms of the
Employee’s employment with the Company as set forth in the Original Agreement.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee hereby agree as follows:

 

Section 1.                                            Compensation.

 

(a)                                  Section 5(a) of the Original Agreement is
hereby amended by adding the following provision to the end thereof:

 

Notwithstanding the foregoing, for the period (the “Deferral Period”) commencing
May 1, 2001 and ending on the earlier of October 31, 2001 or the date on which
the transaction contemplated under the Share Exchange Agreement dated as of
April 11, 2001 between the Company and Proha Plc is consummated (the “Artemis
Closing Date”), the Employee shall be paid salary at a rate equal to $5,833.33
per semi-monthly pay period.  On or before January 2, 2002, the Employee shall
be paid, in addition to any other salary or bonus then payable, and amount equal
to the difference between the salary actually paid during the Deferral Period
and the amount of salary that would have been paid during the Deferral Period if
the reduction contemplated by the preceding sentence had not been taken (the
“Deferred Amount”).

 

(b)                                 Section 5(e) of the Original Agreement is
hereby amended by adding the following provision to the end thereof:

 

Subject to approval by the Compensation Committee of the Board of Directors of
the Company, the Company shall grant the Employee, on or as soon as practicable
after the effective date of the First Amendment, options (the “May Options”) to
purchase, in the aggregate, 134,615 shares of Common Stock at an exercise price
equal to the fair market value of a share of Common Stock on the date of grant. 
A portion of the May Options shall qualify for federal income tax purposes as
“incentive stock options” (the number of options that will qualify as the
“incentive stock option” shall be the maximum number permitted under the terms
of the Company’s 2000 Stock Option Plan), and the remainder shall not qualify
for federal tax purposes as “incentive stock options”.  Written option
agreements between the Company and the Employee shall be prepared and delivered
by the Company to the Employee, which option agreements shall contain all of the
terms and

 

--------------------------------------------------------------------------------


 

conditions of the May Options.  The May Options shall vest on the earliest to
occur of the Artemis Closing Date, the date which is the six month anniversary
of the date of grant or the date of termination of employment other than a
termination as a result of a voluntary resignation.

 

Section 2.                                            Effect of Termination of
Employment.  Section 10 of the Original Agreement is hereby amended as follows:

 

(a)                                  Section 10(a) is amended to provide that
the amount of Base Salary to be paid under Section 10(a)(i) shall include the
Deferred Amount.

 

(b)                                 Section 10(b)(ii)  is amended in its
entirety to read as follows:

 

(ii)                                  to receive monthly cash severance payments
in an amount equal to one–twelfth of the cash compensation (including Base
Salary (without any reduction for the Deferred Amount, if any, deferred during
such period) and bonus) received by the Employee during the 12-month period
immediately prior to the date of termination (such monthly payments, “Monthly
Severance”), for a period of twelve (12) months;

 

Section 3.                                            Miscellaneous.

 

(a)                                  Ratification.  Except as otherwise
expressly set forth herein, the Original Agreement is hereby ratified and
confirmed in its entirety.

 

(b)                                 Effective Date.  This amendment shall be
effective as of the date first written above.

 

IN WITNESS WHEREOF, the undersigned have duly executed this First Amendment as
of the date first above written.

 

OPUS360 CORPORATION

 

 

 

 

 

 

 

By:

/s/ Ari B. Horowitz

 

 

 

Name: Ari B. Horowitz

 

 

Title:     Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Peter Schwartz

 

 

 

PETER SCHWARTZ (Employee)

 

 

2

--------------------------------------------------------------------------------